Conger, J. Plaintiff in error was indicted for a violation of the act in force July 1,1887, entitled, “An act to suppress bucket shops and gambling in stocks, bonds, petroleum, cotton, grain, provisions or other produce.”' The first and second sections of the act are as follows : “Section 1. That it shall be unlawful for any * * ,* person to keep or cause to be kept within this State, any bucket shop, office, store or other place, wherein is conducted, or permitted, the pretended buying or selling of the shares of stocks or bonds of any corporation, or petroleum, cotton, grain, provisions or other produce, either on margins or otherwise, without any " intention of ■ receiving and paying for the property so bought, or of delivering the property so sold; or wherein is conducted or permitted the pretended buying or selling of such property on margins; or where the party buying any of such property, or offering to buy the same, does not intend actually7 to receive the same if purchased, or to deliver the same if sold: and the keeping of all such places is hereby prohibited. And any * * * person, whether acting individually or as an * * * agent of any * * * co-partnership, who shall be guilty of violating this section shall, upon conviction thereof, be fined in any7 sum not less than $200 and not more than $500.” * * * “Section 2. * * * and any * * * person who shall communicate, receive, exhibit or display in- any manner * * * any statements or quotations of the prices of any such property, with a view to any such transaction as aforesaid, shall be deemed an accessory, and upon conviction thereof, shall..be fined and punished the same as the principal, .and as provided in section 1 of this act.” The first and second counts of the indictment are based upon the first section of said act, while the sixth count is based upon the second section. The- other counts were quashed. There was a general verdict of guilty, and plaintiff in error fined two hundred and fifty dollars. The evidence disclosed that 'Soby had an office in Jacksonville, where he transacted what he called a general commission • business. ,His own statement of the character and purposes of his business is as follows: William Soby: “ Am the defendant; live in Jacksonville ; have resided there twenty years; have office in Ayers’ block ; am in grain commission business, as agent of Bobert Lindólo in & Go., Chicago; the blackboard I have is to put down the quotations of. Chicago, New York, St. Louis and Liverpool markets on wheat, corn, oats, pork, lard, etc.; get quotations from telegraph company and place them on blackboard for convenience of customers ; quotations come daily from 9:30 a. m. till 1 p. m., and from 2 to 3 p. m.; I take orders from customers for grain, etc., send message to Lindblom, who executes order on the Board of Trade; my customer puts up a margin of two cents a bushel, and I remit to Liudblom, to cover shrinkage on the grain; if price declines, this margin must be kept good ; I have never bought or sold a bushel of wheat since I have been in Jacksonville ; I never asked the intention of customers; customers have had grain delivered to them.” Cross-examination: The margin required is two cents a bushel usually; may be one cent if customer desires to limit his loss; in that case the deal would be closed out if market declined one cent; with a two cent margin, if wheat declined I would collect more margin ; there is no delivery unless the option matures; no grain or warehouse receipts have ever been delivered in Jacksonville; I have never bought or sold a b'ushel of grain in Jacksonville; I bought and sold for others; I kept an office where we were buying and selling on the Chicago, market; bought and sold on margins ; the object of my displaying quotations on blackboard was to show the people what the market was, not as an inducement for them to buy of me; if they wished or desired to, they could. My object was to do a commission business; we do it for the commission there is in it; I keep them 'there with a view to selling or buying on margins; my business will average 10,000 bushels a day.” ' Charles James, one of the witnesses for the people, testified: “Know Soby; have been in his office; I don’t know exactly what kind of a business he conducts; I suppose ho ■takes orders for grain; since July I bought, 5,000 .bushels of wheat, at seventy cents, I think; did not pay for it; put up two cents a bushel margin on it; order closed in a few days; bought in October for May delivery ; did not get the wheat; did not need it; sold it for more than I gave ; my intention was to make money out of it by buying and selling it in the fluctuations of the market price; did not get any wheat; did not need it; when I sold, I did not deliver any actual wheat; also bought 5,000 bushels corn; put up two cents margin bought it to make money on by selling it again; was May option ; never saw the corn; paid nothing more for it than the two cent margin; at time I bought this 10,000 bushels of grain, I only put up the two cent margin ; no talk with Soby about my putting up more; I gave order to Soby; heard in about ten minutes it was bought, by telegraph to Soby.” Cross-examination: “ The corn and wheat were bought for May delivery; nothing was due from me until that time except margins; sold out before May; made some money; Soby was acting as agent of Hubert Lindblom & Co.; would have taken corn if I had held.until May ; could have used it.’’ Ec-exam ¡nation: “Was to pay nothing but the margin of two cents until May, unless necessary; would have had to put up more margins if first had been absorbed by price going down; if I did not do this, corn would have been closed out, that means sold ; did not get grain for actual use, but bought it to make money out of it.” An analysis of the first section will show that there are three different ways in which the same offense is described ; first, keeping any place wherein is conducted or permitted the pretended buying or selling of grain, etc., either on margins or otherwise, without any intention of receiving and paying for the property so bought, or of delivering if sold ; second, keeping a place wherein is conducted or permitted the pretended buying or selling of such property on margins; and third, where the party buying any of such-property, or offering to buy the same, does not intend actually to receive the same if purchased, or to deliver the same if sold. The pretended buying or selling on margins is a term in popular use and its meaning well understood, and would doubtless have been a sufficient description of what was intended to be prohibited, except ior the ease with which it could be evaded; hence the Legislature have also given the first and third descriptions, so that while those engaged in the transaction may give it such a name as they choose, if it can be seen the real intent of the parties was merely to speculate upon the rise or fall of prices, and no actual delivery was contemplated, but the parties expected to settle upon the differences in the market, then it would be a gambling contract. And whoever keeps a place wherein is conducted or permitted the making of such contracts, is guilty of violating the first section. Complaint is made of the ruling of the trial court in permitting the intention of James to be shown, and it is quite earnestly insisted that plaintiff in error should not be bound by the intention of another. The offense defined in the first section is in keeping a place wherein certain kinds of prohibited contracts are made, and to know whether such contracts are of the kind mentioned in the first section the intentions of those entering into them becomes material and is a proper subject of inquiry. The mere making of such a contract in the office of one who was ignorant of it, and who had provided no conveniences or inducements to those desiring to make such contracts, would be no offense. The guilty intention of the keeper of such a place is in knowingly allowing the business of buying and selling as above described to be conducted in his place, with the intention on the part of those so engaged not to receive or deliver, as the case may be. Under the first section it is immaterial whether the keeper of the place is one of the parties engaged in such pretended purchases or sales, or not. The first part of the second section goes further, and provides that if the keeper of such a place as described in section one offers to make the contracts prohibited in the first section, the offense shall be complete as against him, whether such offer is accepted or not. The latter part of the second section makes all who shall communicate, receive, exhibit or display, in any maimer, any such -offer to so buy or sell, or any statements or quotations of the prices of any such property with a view to any of the transactions prohibited by the first section, an accessory, and liable to the same punishment as the keeper of the room or place mentioned in section one. ; The sixth count of the indictment should have been quashed. It does not attempt to change the offense mentioned in the first part of the second section, but seeks under the latter part of the section to make plaintiff in error an accessory to himself. The communicating, receiving, exhibiting, or displaying of any offer to buy or sell, or quotations of prices mentioned in the latter part of section two, refers to others than the principal, and who in that way assist the principal in committing the offense prohibited by section one. But there being two good coünts, and a general verdict of guilty, those counts will support the verdict, although there are other counts which are defective. Townshend v. The People, 3 Scam. 326; Halliday v. The People, 4 Gilm. Ill. The fact that plaintiff in error was acting as the agent of another, is of no importance in relieving him from responsibility for a criminal act. 1 Bishop’s Grim. Law, Sec. 355. We think the plaintiff in error was properly convicted, and the judgment of the Circuit Court will be affirmed. Judgment affirmed.